Law Offices of Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 Telephone (415) 856-7000 Facsimile (415) 856-7100 Internetwww.paulhastings.com February 14, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Firsthand Technology Value Fund, Inc. File No. 814-00830 Ladies and Gentlemen: On behalf of Firsthand Technology Value Fund, Inc., attached for filing pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, is a preliminary proxy statement in connection with the annual meeting of stockholders of the Registrant.This document includes a proposal submitted by a stockholder of the Registrant. Please advise us if we can provide any further information to facilitate your review.Please direct any further comments or questions regarding this filing to the undersigned at (415) 856-7007. Very truly yours, /s/ DAVID A. HEARTH David A. Hearth of PAUL HASTINGS LLP cc: Kevin M. Landis (w/encls.) Kelvin K. Leung, Esq. (w/encls.)
